DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31MAR2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al. (US PGPub No. 2012/0017037 A1) in view of Chang et al. (US Patent No. 8,341,336 B2), and further in view of Jung et al. (NPL: Hierarchical Use of Heterogeneous Flash Memories for High Performance and Durability).

Consider Claim 1,
Riddle teaches a system, comprising: 
a collection of central processing units (Riddle, e.g., Fig 9, illustrates a collection of CPUs included in the system.), wherein a first central processing unit is connected to at least a second central processing unit (Riddle, e.g., Fig 9, CPU of Node A is connected to at least the CPUs of Nodes B and C via the data fabric switch.) via a memory-speed interface (Riddle, e.g., Fig 4(20), sharing data fabric functions to connect clusters of memory elements;¶0058-0060, SDF uses a high-speed physical interconnect to communicate among multiple nodes.) and a first path into flash memory resources (Riddle, e.g., Fig 9, the CPU of Node A is connected to the flash resources of and external)) and flash memory branches (e.g., ¶0060, shows branching paths to external nodes).) via a memory controller controlling the plurality of branches and leaves (Riddle, e.g., Figs 7 and 8(112,116);¶0063-0072, describes functions and control mechanisms used by the SDF and SDF services.), wherein the first and the second central processing units each support a mapping that locates a requested data item stored in flash memory at that node (Riddle, e.g., ¶0081).
While Riddle does disclose mapping structures, there is no explicit disclosure that the structure of Riddle supports a mapping from a data address space, to a flash memory virtual address space, to a flash memory virtual page number to a flash memory physical address space, the flash memory virtual address space comprising a plurality of virtual blocks varying in size, the flash memory physical address space comprising a plurality of physical blocks varying in size, wherein the mapping is 
The combination of Riddle and Chang describes plural flash elements (Riddle, e.g., Fig 6, flash modules;Chang, e.g., Col 2:12-14, plural chips), the existence of different flash types (Chang, e.g., Col 1:34-47;Col 3:55-59), and that the size of a virtual block is related to the size of a physical block (Chang, e.g., Col 4:41-44, each virtual block is mapped to one of the physical block sets; Col 4:24-25, each physical block set is the smallest unit of space allocation and garbage collection.).  However, the .  







Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al. (US PGPub No. 2012/0017037 A1) in view of Chang et al. (US Patent No. 8,341,336 B2), in view of Jung et al. (NPL: Hierarchical Use of Heterogeneous Flash Memories for High Performance and Durability), and further in view of Raut et al (US PGPub No. 2011/0296437 A1).

Consider Claim 2, 
The combined system of Riddle, Chang, and Jung further teaches wherein the system is further configured to use queues and locks when modifying objects in the global 
	Raut et al. describes systems and methods for managing communication between plural processing elements and is considered analogous prior art.  Raut does disclose a system configured to support lockless queues for transmitting commands and command completion acknowledgements between central processing units (Raut, e.g., ¶0004, enable lockless communication between processing elements using queues.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Riddle, Chang, and Jung to use the identified mechanisms of Raut because it improves overall performance and avoids problems such as deadlocks (see, e.g., Raut ¶0002).

Consider Claim 3, 
The combined system of Riddle, Chang, Jung, and Raut further teaches: an execution queue (Raut, e.g., Fig 2(220);¶0034, enqueue bitmap describes availability of received messages (i.e., a queue of items to be executed.); a completion queue (Raut, e.g., Fig 2(230); ¶0035, done bitmap describes message completion (i.e., a queue of completed items.); a first central processing unit configured to write tail values to the execution queue (Raut, e.g., ¶0034, management core is configured to write all values of the enqueue bitmap (incl. a tail value.).) and consume head values from the completion queue (Raut, e.g., ¶0035, management core is configured to read (consume) all values 

Consider Claim 4, 
The combined system of Riddle, Chang, Jung, and Raut further teaches a bit table accessible to the first central processing unit and the second central processing unit, the bit table including entries specifying completed tasks (Raut, e.g., ¶0040, completed bit bitmap.).

Response to Arguments





Applicant's arguments filed 31MAR2021 have been fully considered but they are not persuasive. 
[A] Re: a memory-speed interface
	The applicant argues that the cited art fails to teach the claimed memory-speed interface. The examiner notes that a memory-speed interface is described by the applicant’s originally filed specification as being “sometimes referred to as a cluster connect” and illustrates this elements in Fig 1(102).  In this context, the broadest reasonable interpretation of the claimed memory-speed interface includes an interconnect.  For at least the reasons described here and in the updated reasons for rejection above, the applicant’s argument is not persuasive.
[B] Re: branches and leaves
	The applicant argues that the cited art fails to teach the amended features regarding a plurality of branches and leaves.  However, as described in the updated reasons for rejection provided above, Riddle does describe a CPU connected to flash memory leaves (Riddle, e.g., ¶0062, flash memory arrays (local and external)) and flash memory branches (Riddle,e.g., ¶0060, shows branching paths to external nodes).) via a memory controller controlling the plurality of branches and leaves (Riddle, e.g., Figs 7 and 8(112,116);¶0063-0072, describes functions and control mechanisms used by the SDF and SDF services.).  For at least these reasons, the applicant’s arguments are not persuasive. 
[C] Re: virtual page tables
The applicant argues, regarding the teachings of the Chang reference, that "the physical region comprising the physical block sets in Fig. 1 are not a virtual page table as asserted by the Office Action." However, this feature is neither claimed nor asserted by the office action. The claims only recite that "the mapping is performed using virtual page tables" which, as noted in the prior office action, is disclosed by Chang (see, e.g., Fig 2). For at least these reasons the applicant's arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Freeston, Michael (US Patent No. 5,701,467) – discloses that the best known and most widely used hierarchical structure for dynamically indexing a set of records in a database is the B-tree (Col 1:54-56) wherein a tree structure is composed of a root node, branch nodes and leaf nodes (Col 1:42-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Gary W. Cygiel/Primary Examiner, Art Unit 2137